Beoyles, J.
The defendant was entrusted by the prosecutor with a check drawn by the latter, payable to the defendant, on the Sparta Savings Bank, for fifteen dollars, for the purpose of obtaining the money on the check and of paying it to a third person, on a note and mortgage held by that person against the defendant, and of having the note and the mortgage transferred from the third person to the prosecutor. The prosecutor himself delivered the check to the defendant, who wag a cropper and employee of the prosecutor. The undisputed evidence shows that the defendant *739cashed the check and received the fifteen dollars, but failed to pay off the note and mortgage, and failed to have the mortgage transferred to the prosecutor, and that he spent the money otherwise, for his own use and benefit. The point is made that the evidence shows that the check or money was entrusted to the defendant by the prosecutor to be applied for the use or benefit of the defendant, and that it was not so entrusted for the purpose of being applied for the use and benefit of the prosecutor, the person delivering it. We can not say, as a matter of law, that the prosecutor (the person who delivered the check to the defendant) would have received no benefit from the transaction,.if the trust had been carried out by the accused.' If the debt and the mortgage securing it had been transferred to him, he would be entitled to interest on the indebtedness; and we can readily surmise that it might inure to the benefit of a person for him to pay a debt which his cropper and employee owed' to some “Shyloek” who was harassing the debtor and demanding a “pound of flesh,” thereby relieving and benefiting his employee, and also benefiting himself by making the employee happier and more contented, and thus obtaining for himself a better satisfied and more desirable servant.
There was some evidence authorizing the verdict, and the court did not err in overruling the motion, for a new trial.

Judgment affirmed.